DOYLE, Judge,
dissenting.
Although Dr. Goldblatt testified that silicosis was “strategically important” (N.T. 18) in bringing about the Dece*187dent’s death, that testimony has to be understood in the context of his entire testimony which, in significant part, is as follows:
ON DIRECT EXAMINATION:
Q: What did your microscopic examination reveal?
A: Microscopic examination showed that Alex Bubenko had pneumoconiosis, that the lesions which were macular and in some areas micronodular, were for the most part characteristic of coal worker’s pneumoconiosis, and while it is difficult to distinguish between silicosis and coal worker’s pneumoconiosis in all situations, the lesions had a far greater resemblance to the expected pattern of coal worker’s pneumoconiosis than to the patterns of silicosis.
I examined the tissue also with the polarizing microscope and demonstrated an abundance of birefringent crystals consistent with silica within the lesions, accompanied by a great deal of black pigment, the anthracotic pigment, which is seen so abundantly in coal dust.
(N.T. p. 6)
ON CROSS-EXAMINATION:
Q: You mentioned that he does have evidence of coal worker’s pneumoconiosis, which you designated I believe as simple pneumoconiosis?
A: Yes.
Q: And this is related at least from your clinicopathological summary, to his coal mine employment, is that correct?
A: Yes.
Q: And would those be the eight years that he was a coal miner prior to 1945?
A: That’s correct.
Q: And is coal worker’s pneumoconiosis as you have designated it, the lung problem that you called a coequal cause of his death, is that correct?
A: That’s correct.
Q: You did not identify silicosis as a co-equal cause?
*188A: I believe that it is present, but I believe it is a much more minor process.
Q: Would his silicosis, in your opinion, Doctor, be the result of his 24 years as a grinder?
A: Yes, I believe it is.
Q: And in your opinion, Doctor, would the coal worker’s pneumoconiosis be the cause of the hypoxemia and the additional load that would be on his heart that you described?
A: Yes. Primarily it is due to coal worker’s pneumoconiosis. I believe there is a contribution as well from silicosis, but I think that overwhelmingly the pathology here is due to coal working.
Q: Would that silicosis be minor in the over-all contribution to his lung impairment?
A: I believe that it is still strategically important, but considerably more minor than his coal worker’s pneumoconiosis.
Q: And the focal dust emphysema, Doctor, is that also related to the coal worker’s pneumoconiosis as compared to the silicosis?
A: Well, it is related to both, but because coal worker’s pneumoconiosis is the process which dominates here, I believe that most of the attribution of cause for the focal dust emphysema should be made to coal worker’s pneumoconiosis.
Q: And you again identify the coal worker’s pneumoconiosis as the most dominant of the lung problems, is that correct?
A: That’s correct.
(N.T. pp. 17-18 emphasis added.)
Based on the above testimony from Claimant’s medical expert, I would have to conclude that there was no medical evidence to substantiate a finding that the disease of silicosis was a substantial contributing factor in bringing about Decedent’s death and a remand in this case would be *189inappropriate. I respectfully dissent, therefore, and would reverse the Board.